Exhibit 10.2

 



 

OPTION AND COLLABORATION AGREEMENT

 

This Option and Collaboration Agreement (“Agreement”) dated 9th day of January,
2016 (“Effective Date”) by and between Cancer Prevention Pharmaceuticals, Inc.,
a corporation organized and existing under the laws of the State of Delaware,
having a place of business at 1760 East River Road, Suite 250, Tucson, Arizona
85718 (“CPP”), and Sucampo AG, a corporation organized and existing under the
laws of Switzerland, having a place of business at Baarerstrasse 22, 6300 Zug,
Switzerland (“Sucampo”). CPP and Sucampo are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Sucampo is a specialty pharmaceutical company with expertise in the
development and commercialization of pharmaceutical products;

 

WHEREAS, CPP is a pharmaceutical company that develops therapies for people with
elevated risk for cancer;

 

WHEREAS, concurrent with this Agreement, CPP and Sucampo have entered into that
particular Securities Purchase Agreement dated January 9, 2016 under which
Sucampo makes certain commitments to invest in CPP (the “SPA”);

 

WHEREAS, CPP owns, holds, licenses or controls certain regulatory filings, data
and intellectual property rights related to the Product (as defined below);

 

WHEREAS, CPP has licensed certain rights to certain formulations of the Product
in certain fields and certain territories outside of the United States to
Tillotts Pharma AG under that particular agreement entered into by and between
CPP and Tillotts Pharma AG (“Tillotts”) dated December 27, 2013 (the “Tillotts
Agreement”);

 

WHEREAS, Sucampo wishes to receive, and CPP wishes to grant, Sucampo an
exclusive Option (as defined below”) to enter into an exclusive license
agreement with CPP under the terms described in Exhibit A to develop and
commercialize the Product (as defined below) in the Territory (as defined
below);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
CPP and Sucampo hereby agree as follows:

 

1.DEFINITIONS

 

1.1“Additional Indication” is defined in Section 4.2.

 

1.2“Affiliate” means, with respect to a Party, any Entity that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, (a) “control” means direct or indirect ownership of more than
50% of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or more than 50% of the

 

1 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 





equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other similar arrangement whereby
such Entity controls or has the right to control the board of directors or
equivalent governing body of such Entity, or the ability to cause the direction
of the management or policies of such Entity, and (b) “Entity” means a
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization.

 

1.3“Chairperson” is defined in Section 3.2.

 

1.4“Commercially Reasonable Efforts” means with respect to a Party, the efforts
and resources that similarly situated biotechnology or pharmaceutical company
would use for its own internally discovered programs, drug candidates and
pharmaceutical products of similar commercial potential and similar stage of
product life, in light of a product’s characteristic features, issues of safety
and efficacy, Regulatory Authority-approved labeling, product profile, the
competitiveness of alternative products in the marketplace, the likely timing of
the product’s entry into the market, any patent and other proprietary position,
the likelihood of regulatory approval and other similar relevant scientific,
technical and commercial factors. For purposes of this definition of
“Commercially Reasonable Efforts” and with respect to its use in Section 4.4,
the efforts and resources of a similarly situated company will be no less than
those measured in comparison to a company similar to CPP as CPP exists
immediately prior to the Effective Date.

 

1.5“Concurrence Notice” is defined in Section 4.3.

 

1.6“CPP Additional Indication Development Plan and Budget” is defined in Section
4.2.

 

1.7“CPP Additional Indication Expenses” means, with respect to an indication for
which Sucampo did not concur pursuant to Section 4.2, but later is the subject
of a Concurrence Notice in accordance with Section 4.3, any reasonable and
documented expenses incurred by CPP in the performance of the applicable CPP
Additional Indication Development Plan and Budget prior to the delivery of the
Concurrence Notice.

 

1.8“Data Package” is defined in Section 2.2.

 

1.9“Disclosing Party” is defined in Section 5.1.

 

1.10“DMC” is defined in Section 2.4(B).

 

1.11“Dollar” or “$” means the legal tender of the United States

 

1.12“Existing NDA” is defined in Section 5.1.

 

1.13“FAP” is defined in Section 4.2.

 

1.14“FAP Pivotal Trial” is defined in Section 2.4(B).

 

1.15“FAP Pivotal Trial Protocol” is defined in Section 2.4(B).

 

2 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 





1.16“FDA” means the United States Food and Drug Administration or any successor
entity thereto performing substantially the same functions.

 

1.17“First Payment” is defined in Section 2.4(A).

 

1.18“Indication Review Period” is defined in Section 4.2.

 

1.19“Joint Steering Committee” or “JSC” is defined in Section 3.1.

 

1.20“License” is defined in Section 2.1.

 

1.21“License Agreement” is defined in Section 2.2.

 

1.22“Licensed IP” is defined in Exhibit A.

 

1.23“NDA” means a new drug application for Regulatory Approval of the Product
that is filed with the FDA.

 

1.24“NDA Filing” is defined in Section 2.2.

 

1.25“Negotiation Period” is defined in Section 2.2.

 

1.26“Neutral Expert” is defined in Section 2.3.2.

 

1.27“Option” is defined in Section 2.1.

 

1.28“Option Effective Date” means the date upon which all of the following have
occurred:

(a)   Sucampo has paid CPP the First Payment in accordance with Section 2.4(A);
and (b) Sucampo has purchased the Note (as defined in the SPA) in accordance
with the SPA.

 

1.29“Option Exercise Notice” is defined in Section 2.2.

 

1.30“Option Period” is defined in Section 2.2.

 

1.31“Product” is defined in Exhibit A.

 

1.32“Proposed Development Plan and Budget” is defined in Section 4.2.

 

1.33“Proposed License Agreement” is defined in Section 2.3.3.

 

1.34“Receiving Party” is defined in Section 5.1.

 

1.35“Regulatory Approval” means, with respect to a Product in any country or
jurisdiction, the approvals by the applicable Regulatory Authority in such
country or jurisdiction necessary for the marketing or sale of such Product in
such country or jurisdiction.

 

1.36“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable governmental authority involved in granting
Regulatory Approval and/or, to

 

3 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



the extent required in such country or regulatory jurisdiction, pricing or
reimbursement approval of a Product in such country or regulatory jurisdiction.

 

1.37“Regulatory Filing” means, with respect to a Product, any submission to a
Regulatory Authority of any applications, notifications, and registrations for
Regulatory Approvals or other submissions made to or with a Regulatory
Authority, together with all related correspondence to or from such Regulatory
Authority, that are necessary or reasonably desirable in order to develop,
market or sell such Product in the applicable country or regulatory
jurisdiction.

 

1.38“Resolution Procedure” is defined in Section 2.3.1.

 

1.39“Resolution Procedure Notice” is defined in Section 2.3.1.

 

1.40“Second Payment” is defined in Section 2.4(B).

 

1.41“SPA” is defined in the Recitals.

 

1.42“Sucampo-Approved Indication” is defined in Section 4.2.

 

1.43“Sucampo-Approved Indication Development Plan and Budget” is defined in
Section 4.2.

 

1.44“Term” is defined in Section 8.1.

 

1.45“Territory” means North America (the United States, Canada and Mexico, in
each case including its territories and possessions).

 

1.46“Tillotts” is defined in the Recitals.

 

1.47“Tillotts Agreement” is defined in the Recitals.

 

2.OPTION

 

2.1Option Grant. Subject to the terms and conditions of this Agreement
(including Section 2), as of the Option Effective Date CPP shall grant and
hereby grants Sucampo an exclusive option to obtain an exclusive license under
the terms described in Exhibit A (such option, the “Option”) to make, have made,
use, import, offer for sale, sell, develop and commercialize the Product in the
Field in the Territory (such license, the “License”). Notwithstanding anything
in this Agreement to the contrary, including this Section 2.1, if

(a)    the Option Effective Date does not occur within ten (10) business days
after the Effective Date of this Agreement, then the Option described in this
Section 2.1 shall be null and void and not exercisable by Sucampo, or (b)
Sucampo does not make the Investment (as defined in the SPA) in accordance with
the SPA, then the Option described in this Section 2.1 shall be null and void
and not exercisable by Sucampo.

 

2.2Exercise; Negotiation. Sucampo shall have the right to exercise the Option at
any time during the Option Period by delivery of written notice to CPP (“Option
Exercise

 

4 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Notice”). Subject to Section 2.3, upon delivery of the Option Exercise Notice by
Sucampo in accordance with this Section 2.2 and for a period of one hundred and
twenty (120) days thereafter (or such longer period of time as mutually agreed
to by the Parties in writing) (such time period, the “Negotiation Period”, as
may be extended as set forth in Section 2.3.1), the Parties shall negotiate in
good faith a definitive written agreement for the License, which shall include
the terms set forth in Exhibit A and such other terms as are customary and
commercially reasonable, and enter into such agreement (such definitive
agreement, the “License Agreement”). For purposes of this Agreement, “Option
Period” means the period of time beginning on the Option Effective Date and
ending thirty (30) days after CPP’s delivery of (a) written notice from CPP to
Sucampo that the FDA has accepted the first NDA filed for the Product in
accordance with 21 CFR 314.101 (the “NDA Filing”) and (b) the Data Package to
Sucampo. “Data Package” means a true and accurate copy of (i) the NDA Filing
(including all data and analyses included therewith), and (ii) all Regulatory
Filings. The Parties shall agree upon reasonable means of providing the Data
Package and the format therefor (e.g., through an electronic data room). During
the Negotiation Period, CPP shall provide to Sucampo such additional information
in CPP’s possession or control relating to the Product as Sucampo may reasonably
request to enable Sucampo to make a reasonably informed decision with respect to
the execution of the License Agreement.

 

2.3Dispute Resolution Procedure.

 

2.3.1If the License Agreement is not executed by the Parties prior to the
expiration of the Negotiation Period, then either Party may request in writing
that a Neutral Expert determine the terms of the License Agreement in accordance
with the procedure described in this Section 2.3 (such procedure, the
“Resolution Procedure”). At any time after the expiration of the Negotiation
Period, each Party shall have the right to initiate the Resolution Procedure by
delivery of written notice to the other Party (“Resolution Procedure Notice”).
If a Resolution Procedure is initiated, then the Negotiation Period shall
continue until completion of the Resolution Procedure.

 

2.3.2After delivery of the Resolution Procedure Notice the Parties shall
negotiate in good faith to select a mutually acceptable neutral Third Party
individual that is expert in the development and commercialization of products
similar to the Product in the Field in the Territory who is not, and has not in
the past five (5) years been, an employee, consultant, legal advisor, officer or
director of, and does not have any conflict of interest with respect to
(including, without limitation, a financial interest), either Party (such Third
Party, the “Neutral Expert”). If the Parties cannot agree on a Neutral Expert
within thirty (30) days after delivery of a Resolution Procedure Notice, then
the selection of a Neutral Expert shall be submitted to arbitration in
accordance with Section 9.7.

 

2.3.3Following delivery of a Resolution Procedure Notice, each Party shall have
forty five (45) days to prepare and deliver a copy of such Party&rsquo;s
proposed form of License Agreement (each, a &ldquo;<B>Proposed License
Agreement</B>&rdquo;) and, at the discretion of the submitting Party, a
memorandum of reasonable length (not to exceed 10 pages) describing the support
for such Party&rsquo;s Proposed License Agreement to the other Party and to the
Neutral Expert. Within fifteen (15) days after delivery of the other
Party&rsquo;s



 

5 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Proposed License Agreement and support memorandum, each Party may submit to the
Neutral Expert (with a copy to the other Party) a response to the other Party’s
support memorandum, such response not to exceed five (5) pages in length.
Neither Party may have any other communications (either written or oral) with
the Neutral Expert other than for the sole purpose of initially engaging the
Neutral Expert to perform the Resolution Procedure or as expressly permitted in
this Section 2.3; provided that the Neutral Expert may convene a hearing if the
Neutral Expert so chooses to ask questions of the Parties and hear oral argument
and discussion regarding each Party’s Proposed License Agreement.

 

2.3.4The sole authority of the Neutral Expert shall be to choose the single
Proposed License Agreement that, after reasonable consideration, most accurately
and fairly reflects the transaction contemplated by the Parties in entering into
this Agreement, including the fidelity of such Proposed License Agreement to the
terms described in Exhibit A. The Neutral Expert must select as the only method
to resolve the matter at issue one of the two Proposed License Agreements, and
may not combine elements of both Proposed License Agreements or award any other
relief or take any other action. The Neutral Expert shall render his/her
decision in writing within thirty (30) days after receiving each Party’s
Proposed License Agreement and, if applicable, support memorandum. If a Party
does not deliver a Proposed License Agreement in accordance with Section 2.3.3
and the other Party does deliver a Proposed License Agreement in accordance with
Section 2.3.3, then such other Party’s Proposed License Agreement shall
automatically be selected by the Neutral Expert. The selection of the Proposed
License Agreement by the Neutral Expert shall be final and binding upon the
Parties. Each Party shall share equally the fees and expenses of the Neutral
Expert.

 

2.3.5If the Neutral Expert selects Sucampo’s Proposed License Agreement, then
each Party shall execute such Proposed License Agreement within five (5)
business days following such selection by the Neutral Expert, after which such
Proposed License Agreement shall be the License Agreement.

 

2.3.6If the Neutral Expert selects CPP’s Proposed License Agreement, then within
ten (10) business days following such selection by the Neutral Expert, Sucampo
shall notify CPP in writing as to whether Sucampo wishes to enter into such
Proposed License Agreement. If Sucampo notifies CPP in writing that Sucampo
wishes to enter into such Proposed License Agreement, then each Party shall
execute such Proposed License Agreement within five (5) business days following
CPP’s receipt of such notice, after which such Proposed License Agreement shall
be the License Agreement. If Sucampo (a) fails to notify CPP in writing within
ten (10) business days following such selection by the Neutral Expert whether or
not Sucampo wishes to enter into such Proposed License Agreement, or (b)
notifies CPP in writing prior to the expiration of such ten (10) business days
that Sucampo does not wish to enter into such Proposed License Agreement, then
for each of (a) and (b) neither Party shall have any further obligation to the
other Party with respect to the execution of the License Agreement or the Option
and Sucampo shall pay CPP Two Million U.S. Dollars ($2,000,000) within five (5)
business days of the

 

6 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



expiration of such ten (10) business days, or delivery of Sucampo’s written
notice described in (b) above, as applicable.

 

2.4Option Fees. In partial consideration for the Option, Sucampo shall pay CPP
Seven Million Five Hundred Thousand U.S. Dollars ($7,500,000) as follows:

 

(A)First Payment. Within three (3) business days after the Effective Date,
Sucampo shall pay CPP Three Million U.S. Dollars ($3,000,000) (“First Payment”).

 

(B)Second Payment. Sucampo shall pay CPP Four Million Five Hundred Thousand

U.S. Dollars ($4,500,000) (“Second Payment”) within thirty (30) days after the
earlier of (i) delivery to CPP of the Option Exercise Notice in accordance with
Section 2.2 and (ii) the date that CPP notifies Sucampo in writing that the DMC
has completed the futility analysis as specified by the FAP Pivotal Trial
Protocol and statistical analysis plan (the “Futility Analysis”) and has not
determined that continuing the FAP Pivotal Trial is futile (“Successful
Completion”). If the DMC delivers to CPP a written report or notice on the
Futility Analysis, then CPP shall deliver to Sucampo a copy of such report or
notice within ten (10) days.

 

For purposes of Section 2.4(B):

 

i.“DMC” means the data monitoring committee described in the FAP Pivotal Trial
Protocol.

 

ii.“FAP Pivotal Trial” means the clinical trial for the Product that is in the
process of being performed by CPP as of the Effective Date that is titled “Phase
III Trial of the Safety and Efficacy of Eflornithine Combined With Sulindac
Compared to Eflornithine, Sulindac as Single Agents in Patients With Familial
Adenomatous Polyposis”.

 

iii.“FAP Pivotal Trial Protocol” means the protocol for the FAP Pivotal Trial as
it may be amended.

 

CPP’s sole remedy for any failure by Sucampo to pay the Second Payment as set
forth above shall be to terminate this Agreement in accordance with Section 8.1.

 

3.JOINT STEERING COMMITTEE

 

3.1Establishment. Within thirty (30) days after the Effective Date, the Parties
will establish a joint steering committee (the “Joint Steering Committee” or
“JSC”) to plan, administer, evaluate and carry out all aspects of the
development, regulatory, and commercialization activities by the Parties
hereunder with respect to the Product in the Field in the Territory.

 

3.2Representatives. The JSC will consist of an equal number of representatives
of CPP and Sucampo. CPP shall have the right to appoint a CPP JSC representative
to serve as chairperson of the JSC (the “Chairperson”). The Chairperson shall
have the right to make the final decision described in Section 3.6(a).

 

7 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



3.3Meetings and Reports. The JSC shall meet no less frequently than twice per
year in person or as otherwise mutually agreed by the Parties, and such meeting
shall be held in the U.S. or at such other place and at such time as shall be
determined by the Parties. Either Party may call additional ad hoc meetings of
the JSC as the needs arise with reasonable advance notice to the other Party,
and such ad hoc meetings shall be conducted at times that are mutually agreed
upon by the Parties. Unless otherwise mutually agreed by the Parties, the
Chairperson shall prepare and circulate an agenda for such meetings and, as soon
as practicable, all materials, documents and information for the meeting for
distribution to both Parties; provided, that either Party may propose additional
topics to be included on such agenda, either prior to or in the course of such
meeting. Subject to the in-person meeting described above, the JSC may meet in
person, by videoconference or by teleconference. Unless otherwise mutually
agreed by the Parties, the Chairperson will be responsible for preparing
reasonably detailed written minutes of all JSC meetings that reflect, without
limitation, material decisions made at such meetings. Unless otherwise mutually
agreed by the Parties, the Chairperson shall send draft meeting minutes to the
Sucampo members and the CPP members of the JSC for review and approval within
ten (10) days after each JSC meeting. Such minutes will be deemed approved
unless one or more members of the JSC objects to the accuracy of such minutes
within one (1) week of receipt. In addition to such JSC meetings, unless
otherwise mutually agreed by the Parties CPP shall provide to all JSC members
within thirty (30) days following the end of each calendar quarter a report
summarizing CPP’s development activities with respect to the Product during such
calendar quarter (including, without limitation, interactions with any
regulatory authority relating to the Product) and an update on the status of the
development plans for the Product.

 

3.4Responsibilities. Subject to Sections 3.5, 3.6 and 3.7, the JSC shall oversee
CPP’s management of the FAP Pivotal Trial and other studies in the Territory as
may be undertaken by the Parties in support of the FAP Pivotal Trial and the
Product NDA development program (i.e., clinical pharmacology studies etc.) in a
manner that allows CPP to fulfill its contractual obligations under this
Agreement and the Tillotts Agreement.

 

3.5Tillotts Agreement. The Parties acknowledge that CPP has established a joint
steering committee with Tillotts under the Tillotts Agreement for oversight of
the Development and Commercialization of the Product outside of the Territory.
The Parties shall perform the obligations described in this Agreement with
respect to the JSC in a manner that allows CPP to fulfill its contractual
obligations under the Tillotts Agreement.

 

3.6Dispute Resolution. In all matters subject to the JSC’s decision-making
authority, the JSC will aim to make decisions by consensus. If the JSC cannot
reach consensus within thirty (30) days of a matter being brought to the JSC’s
attention, then, as between the Parties, CPP shall have the right to make the
final decision with respect to such matters.

 

3.7Amendment; Modification. The JSC shall not have any power to amend, modify,
or waive compliance with the provisions of this Agreement. The final decision
making authority under Section 3.6 shall not authorize a Party to unilaterally
modify, amend, or waive its own compliance with the provisions of this
Agreement.

 

8 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



3.8Termination of the JSC. The JSC shall be disbanded upon expiration or earlier
termination of this Agreement.

 

3.9CPP Right to Withdraw from JSC. At any time during the Term and for any
reason, CPP may withdraw from participation in the JSC upon written notice to
Sucampo, which notice will be effective immediately upon receipt (“JSC
Withdrawal Notice”). Upon delivery of a JSC Withdrawal Notice and for so long as
CPP is withdrawn from the JSC, CPP representatives to the JSC may not
participate in any meetings of the JSC or vote on any recommendation to be made
by the JSC. If at any time following the issuance of a JSC Withdrawal Notice,
CPP wishes to resume participation in the JSC, CPP must notify Sucampo in
writing and, thereafter, CPP representatives to the JSC may attend any
subsequent meeting of the JSC and participate in the activities of, and vote on
recommendations to be made by the JSC as provided in Section 3 as if CPP had not
issued a JSC Withdrawal Notice. Following CPP’s issuance of a JSC Withdrawal
Notice, unless and until CPP resumes participation in the JSC as provided above:
(a) all meetings of the JSC will be held at Sucampo’s facilities; (ii) Sucampo’s
representatives may alone vote on any recommendations to be made by the JSC; and
(iii) Sucampo shall provide CPP all notes and minutes of JSC meetings, provided
that CPP shall have no right to approve the minutes for any JSC meeting held
during the time CPP has withdrawn from the JSC.

 

4.DEVELOPMENT OF THE PRODUCT

 

4.1Development Expenses. Prior to the execution of the License Agreement in
accordance with Section 2, as between the Parties CPP shall have the obligation
to pay for any expenses incurred by CPP in the execution of the development
program for the Product.

 

4.2Additional Indications. Prior to the execution of the License Agreement in
accordance with Section 2, CPP shall have the right, in its sole discretion, to
develop the Product in any indication; provided, however that if CPP wishes to
develop the Product in the Field in the Territory in an indication other than
familial adenomatous polyposis (“FAP”) (such indication, an “Additional
Indication”), then CPP shall provide Sucampo with a proposed development plan
and corresponding budget for the Product in such Additional Indication
(“Proposed Development Plan and Budget”) at least seventy (70) days prior to CPP
submitting any Regulatory Filing for the Product in such Additional Indication.
Sucampo may, in its sole discretion, concur in the Development of the Product in
such Additional Indication under such Proposed Development Plan and Budget in
writing within sixty (60) days of receiving such Proposed Development Plan and
Budget, or such later date as may be mutually agreed (such time period the
“Indication Review Period”, such concurred indication, a “Sucampo-Approved
Indication”, and such concurred Proposed Development Plan and Budget, a
“Sucampo-Approved Indication Development Plan and Budget”). If, in response to a
Proposed Development Plan and Budget, Sucampo does not concur in the development
of such Additional Indication prior to the expiration of the Indication Review
Period, then subject to Section 4.3, (a) CPP shall have the right to develop the
Product in the corresponding Additional Indication at CPP’s sole cost and
expense in accordance with the Proposed Development Plan and

 

9 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Budget, and (b) such Proposed Development Plan and Budget shall thereafter be a
“CPP Additional Indication Development Plan and Budget”.

 

4.3Sucampo Additional Indication Right. Notwithstanding Section 4.2, Sucampo
shall have the right to concur in the Development of the Product in an
Additional Indication under the corresponding CPP Additional Indication
Development Plan and Budget by delivery of written notice to CPP (“Concurrence
Notice”). Upon CPP’s receipt of the Concurrence Notice, (i) such Additional
Indication shall automatically become a Sucampo-Approved Indication, and (ii)
such CPP Additional Indication Development Plan and Budget shall automatically
become a Sucampo-Approved Indication Development Plan and Budget.

 

4.4Diligence; Compliance. CPP shall use Commercially Reasonable Efforts to
conduct and complete the FAP Pivotal Trial and other development activities for
the Products in the Territory in accordance with the applicable development
plan. CPP shall comply with all applicable laws, rules, regulations and
guidances in connection with its development of the Products.

 

5.CONFIDENTIALITY

 

5.1Confidential Information. “Confidential Information” means any data,
information or material disclosed by or on behalf of one Party (the “Disclosing
Party”), whether in writing, visually, orally or in electronic medium to the
other Party (the “Receiving Party”) under this Agreement or in the course of
contemplating a transaction under this Agreement prior to the execution of this
Agreement, including without limitation any information disclosed pursuant to
that certain Mutual Non-Disclosure Agreement between CPP and Sucampo
Pharmaceuticals, Inc., dated as of June 24, 2015 (the “Existing NDA”). Except as
expressly set forth herein, the terms of this Agreement shall be kept
confidential by each Party as described in this Section 5 with respect thereto.

 

5.2Nondisclosure and Non-Use Obligations. Subject to Sections 5.3 and 5.4,
unless the Disclosing Party provides prior written consent, the Receiving Party
shall maintain in confidence all Confidential Information of the Disclosing
Party, shall not disclose such Confidential Information to any Third Party and
shall not use such Confidential Information for any purpose except to exercise
such Party’s rights or fulfill its obligations under this Agreement.

 

5.3Exceptions. Each Party’s confidentiality and non-use obligations under this
Agreement shall not apply to any portion of the Confidential Information of the
Disclosing Party that the Receiving Party can demonstrate with competent written
proof:

 

(A)Is known by the Receiving Party at the time of its receipt, without
obligation of confidentiality or non-use, and not through a prior confidential
disclosure by the Disclosing Party, as documented by the Receiving Party’s
written records;

 

10 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



(B)Is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no breach of this Agreement by the
Receiving Party or with the consent of the Disclosing Party;

 

(C)Is subsequently disclosed to the Receiving Party, without obligation of
confidentiality or non-use, by a Third Party who may lawfully do so and who is
not under an obligation of confidentiality to the Disclosing Party; or

 

(D)Is developed by the Receiving Party independently of Confidential Information
received from the Disclosing Party and without the aid, application or use of
the Disclosing Party’s Confidential Information, and such independent
development can be properly documented by the Receiving Party.

 

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

 

5.4Permitted Disclosure. Nothing in Section 5 shall restrict the Receiving Party
from disclosing Confidential Information of the Disclosing Party to the extent
that such disclosure:

 

(A)Is made to the Receiving Party’s or its Affiliates’ employees, officers,
directors, agents or contractors (“Representatives”), for purposes the Receiving
Party reasonably deems necessary for the exploitation of its rights or
fulfillment of its obligations under this Agreement, provided that all such
recipients agree to be bound by, or are otherwise bound by, confidentiality and
non-use obligations that are no less stringent than those confidentiality and
non-use provisions contained in this Agreement (with potentially a shorter
duration no less than five years from the date such Confidential Information is
disclosed to such recipients), and the Receiving Party shall be responsible for
and liable under this Agreement with respect to any breach of its
confidentiality and non-use obligation caused by its Representatives;

 

(B)Is deemed necessary by the Receiving Party to be disclosed to attorneys,
independent accountants, potential or actual acquirers, merger candidates or
investors or venture capital firms, investment bankers or other financial
institutions or investors, provided that, except with respect to the disclosure
of pro forma financial projections, all such recipients are, or agree to be,
bound by confidentiality and non-use obligations; or

 

(C)Is required to comply with applicable law, valid order of a court of
competent jurisdiction, or other judicial or administrative process of
governmental authority or agency, provided that the Receiving Party shall (i)
promptly inform the Disclosing Party of the disclosure that is being sought in
order to provide the Disclosing Party, where possible, an opportunity to
challenge, limit or receive

 

11 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



confidential treatment for the required disclosure, (ii) upon request,
reasonably cooperate with any efforts by the Disclosing Party to challenge,
limit or receive confidential treatment for, the required disclosure, (iii) only
disclose the minimum Confidential Information necessary to comply, as determined
by the Receiving Party’s legal counsel, and (iv) in the event of a limited
disclosure of any Confidential Information as required by applicable law,
continue to treat such information as Confidential Information of the Disclosing
Party for all other purposes and subject to Section 5.

 

5.5Disclosures Required by Securities Laws or Exchanges. Notwithstanding
anything to the contrary in this Agreement, to the extent a Party reasonably
determines that it is necessary to disclose the information relating to this
Agreement under applicable (a) securities laws or rules, including those
promulgated by the U.S. Securities and Exchange Commission (the “SEC”), or (b)
any rules or requirements of stock exchanges on which equity securities of such
Party may be listed, such Party may disclose this Agreement and its terms, and
material developments or material information generated under this Agreement, in
securities filings with the SEC (or equivalent foreign agency) (a “Required
Disclosure”) after complying with the procedures set forth in this Section 5.5.
If pursuant to a Required Disclosure a Party is required to disclose this
Agreement or any of its terms, such Party shall, prior to any such Required
Disclosure, prepare and send to the other Party for review a draft confidential
treatment request and proposed redacted version of this Agreement to be filed
with the SEC (or equivalent foreign agency) to request confidential treatment of
this Agreement. The reviewing Party shall promptly (and in any event, no more
than three (3) business days after receipt of such confidential treatment
request and proposed redactions) provide its reasonable comments, which the
disclosing Party shall take into reasonable consideration. If no response or
comments are received by the disclosing Party within such three (3) business
days then it shall be conclusively presumed that the reviewing Party has no
comments. The Party seeking such disclosure of this Agreement shall exercise
commercially reasonable efforts to obtain confidential treatment of this
Agreement from the SEC (or equivalent foreign agency) as represented by the
redacted version reviewed by the other Party. If pursuant to a Required
Disclosure a Party is required to disclose material developments or material
information generated under this Agreement, which information has not previously
been publicly disclosed, such disclosing Party shall, prior to any such
disclosure, send to the other Party the proposed disclosure for review. The
reviewing Party shall promptly (and in any event, no more than three (3)
business days after receipt of such proposed disclosure) provide its reasonable
comments on the proposed disclosure, which the disclosing Party shall take into
reasonable consideration. If any information has been previously disclosed in a
public filing it may be disclosed by a Party in other future filings without the
consent of the other Party.



 

5.6Disclosure of Agreement Terms. Each Party and any of its Affiliates may
disclose the terms and conditions of this Agreement to a Third Party is
connection with a prospective financing, license, corporate transaction or asset
sale relating to the relevant Party or any of its Affiliates subject to such
disclosure being made under a written confidentiality

 

12 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



agreement with confidentiality terms that are at least as stringent as those
described in Section 5.

 

6.REPRESENTATIONS AND WARRANTIES

 

6.1Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date that: (a) it has the full
right, power and authority to enter into this Agreement and to perform its
obligations hereunder; and (b) this Agreement has been duly executed by it and
is legally binding upon it, enforceable in accordance with its terms, and does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a Party or by which it may be bound, nor violate any material law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

6.2CPP Representations and Warranties. CPP hereby represents and warrants to
Sucampo that as of the Effective Date:

 

(A)it has the full right, power and authority to grant the rights hereunder,
including the license set forth in Exhibit A;

 

(B)it has not assigned, transferred, conveyed, licensed, or otherwise encumbered
its right, title and interest in the Licensed IP in any manner that would
prevent it from granting the rights hereunder, including the license set forth
in Exhibit A;

 

(C)it has not received any written notice of any claim that any intellectual
property right owned or controlled by a third party would be or is infringed or
misappropriated by the manufacture, use, sale, offer for sale or importation of
the Product in the Field and, to CPP’s knowledge, the manufacture, use, sale,
offer for sale or importation of the Product in the Field in the Territory would
not and does not infringe or misappropriate any intellectual property right
owned or controlled by a third party;

 

(D)neither CPP nor any of its Affiliates or their employees, officers, or
directors have made, nor to CPP’s knowledge has any other third party acting
under CPP’s authority made, an untrue statement of a material fact to any
Regulatory Authority with respect to the Product, or knowingly failed to
disclose a material fact required to be disclosed to any Regulatory Authority
with respect to the Product. CPP, its Affiliates and their employees, officers,
or directors and to CPP’s knowledge all such third parties have complied with
all regulatory requirements with respect to the Product and active
pharmaceutical ingredients contained therein. To CPP’s knowledge (1) all
information within the Regulatory Filings have been generated in compliance with
all applicable laws, including, as applicable, cGMP, cGCP and cGLP, and (2) all
Regulatory Filings are true and correct in all material respects.

 

6.3CPP Covenant. CPP covenants that it shall not during the Term assign,
transfer, convey, exclusively license, or otherwise encumber its right, title
and interest in the Licensed IP

 

13 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



in any manner that would prevent it from granting the rights hereunder,
including the licenses set forth in Exhibit A.

 

6.4Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 6, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF CPP OR SUCAMPO; (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT; AND (C) ALL KNOW-HOW AND MATERIALS
PROVIDED BY A PARTY TO THE OTHER PARTY UNDER THIS AGREEMENT ARE PROVIDED
“AS-IS”.

 

7.INDEMNIFICATION; LIMITATION OF LIABILITY

 

7.1Indemnification by CPP. CPP shall indemnify, defend and hold Sucampo, its
Affiliates and their respective agents, employees, officers and directors (each
a “Sucampo Indemnitee”) harmless from and against any and all Third Party
claims, suits, actions, demands, judgments, liabilities, expenses or losses,
including reasonable legal expenses and attorneys’ fees (collectively, “Sucampo
Losses”), to which any Sucampo Indemnitee may become subject to the extent such
Sucampo Losses are directly or indirectly caused by or otherwise arise out of or
in connection with the breach by any CPP Indemnitee of any covenant,
representation or warranty or other agreement made by CPP in this Agreement or
arising in connection with CPP’s development of the Products, except to the
extent such Sucampo Losses result from the breach by any Sucampo Indemnitee of
any covenant, representation, warranty or other agreement made by Sucampo in
this Agreement or any Sucampo Indemnitee’s negligence, recklessness or willful
misconduct.

 

7.2Indemnification by Sucampo. Sucampo shall indemnify, defend, and hold CPP,
its Affiliates and their respective agents, employees, officers and directors
(each a “CPP Indemnitee”) harmless from and against any and all Third Party
claims, suits, actions, demands, judgments, liabilities, expenses, or losses,
including reasonable legal expenses and attorneys’ fees (collectively, “CPP
Losses”) to which any CPP Indemnitee may become subject to the extent such CPP
Losses are directly or indirectly caused by or otherwise arise out of or in
connection with a breach by any Sucampo Indemnitee of any covenant,
representation, warranty or other agreement made by Sucampo in this Agreement,
except to the extent such CPP Losses result from the breach by any CPP
Indemnitee of any covenant, representation, warranty or other agreement made by
CPP in this Agreement or any CPP Indemnitee’s negligence, recklessness or
willful misconduct.

 

7.3Indemnification Procedure. In the event of any such claim against any Sucampo
Indemnitee or CPP Indemnitee, the indemnified Party shall provide the
indemnifying Party with prompt notice of the claim giving rise to the
indemnification obligation pursuant to this Article 7 and the exclusive ability
to defend (with the reasonable cooperation of the indemnified Party) or settle
any such claim at its sole expense; provided, however, that the indemnifying
Party shall not enter into any settlement for damages other than monetary
damages without the indemnified Party’s written consent,

 



14 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

such consent not to be unreasonably withheld. The indemnified Party shall have
the right to participate, at its own expense and with counsel of its choice, in
the defense of any claim or suit that has been assumed by the indemnifying
Party. If the Parties cannot agree as to the application of Sections 7.1 and 7.2
to any particular claim, the Parties may conduct separate defenses of such
claim. Each Party reserves the right to claim indemnity from the other in
accordance with Sections 7.1 and 7.2 above upon resolution of the underlying
claim, notwithstanding the provisions of this Section 7.3 requiring the
indemnified Party to tender to the indemnifying Party the exclusive ability to
defend such claim or suit.

 

7.4LIMITATION OF LIABILITY. EXCEPT FOR LIABILITIES ARISING UNDER SECTION 7.1 AND
7.2, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING
ANY CLAIMS FOR LOST PROFITS, SALES, REVENUES OR OPPORTUNITIES) ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT (OR THE EXERCISE OF ITS RIGHTS HEREUNDER)
UNDER ANY THEORY OF LIABILITY, AND REGARDLESS OF ANY NOTICE OR KNOWLEDGE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

8.TERM AND TERMINATION

 

8.1Term. This Agreement shall begin on the Effective Date and shall expire on
the first to occur of the following: (a) the expiration of the Option Period if
Sucampo has not exercised its Option in accordance with this Agreement prior to
the expiration of the Option Period; (b) the date on which the License Agreement
becomes effective; (c) the date on which the Option becomes null and void and
not exercisable by Sucampo in accordance with Section 2.1; (d) Sucampo’s failure
to pay CPP the Second Payment, if due, within the 30-day period set forth in
Section 2.4(B); and (e) termination by either Party pursuant to Section 8.2
(“Term”).

 

8.2Termination for Material Breach. If either Party believes that the other is
in material breach of its obligations hereunder, then such Party may deliver
notice of such breach to the other Party. The allegedly breaching Party shall
have thirty (30) days from such notice to cure such breach. If the Party
receiving notice of breach fails to cure such breach within the period set forth
above, then the Party originally delivering the notice of breach may terminate
this Agreement effective on written notice of termination to the other Party.
Notwithstanding the foregoing, if a Party gives notice of termination under this
Section 8.2 and the other Party disputes whether such termination is proper,
then the issue of whether this Agreement may properly be terminated upon
expiration of the notice period (unless such material breach is cured as
provided above) shall be resolved in accordance with Section 9.7. If as a result
of such dispute resolution process under Section 9.7 it is determined that the
notice of termination was proper, then such termination shall be deemed to have
been effective thirty (30) days following the date of the notice of termination.
If as a result of such dispute resolution process it is determined that the
notice of termination was improper, then no termination shall have occurred and
this Agreement shall remain in effect.

 

15 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



8.3Validity Challenges. If Sucampo challenges the validity or enforceability of
any of the Licensed IP, or aids or assists any Affiliate or Third Party in such
challenge other than as required by applicable law, then CPP shall have the
right to terminate this Agreement immediately upon written notice to Sucampo.

 

8.4Survival. The provisions of Sections 1, 5, 6 (excluding Section 6.3), 7, 8.4
and 9 shall survive the expiration or termination of this Agreement.

 

9.MISCELLANEOUS

 

9.1Entire Agreement. This Agreement, together with Exhibit A, contains the
entire understanding of the Parties with respect to the subject matter contained
herein. Any other express or implied agreements and understandings,
negotiations, writings and commitments, either oral or written, in respect to
the subject matter contained herein are superseded by the terms of this
Agreement, including without limitation the Existing NDA. Exhibit A to this
Agreement is incorporated herein by reference and shall be deemed a part of this
Agreement.

 

9.2Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon personal acknowledgment of receipt of electronic transmission; (d) by
certified or registered mail, return receipt requested, upon verification of
receipt; or (e) by electronic mail, upon delivery to the recipient’s electronic
mail system and personal acknowledgment thereof by the recipient (i.e., not by
an automated response), and provided that such electronic mail states in the
subject line that it is a notice under this Section 9.2. All notices delivered
by personal delivery or overnight courier shall be delivered to the addresses
set forth on the first page of this Agreement. All notices delivered by
facsimile transmission or electronic mail shall be sent to the following
addresses:

 

If to Sucampo:

 

Sucampo AG

c/o Sucampo Pharmaceuticals, Inc.

805 King Farm Boulevard, Suite 550

Rockville, Maryland 20850

ATTN: General Counsel

 

Facsimile: +1 301 961 3440

 

If to CPP:

Cancer Prevention Pharmaceuticals, Inc.,

1760 East River Road, Suite 250

Tucson Arizona 85718

ATTN: Chief Executive Officer

 

16 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Facsimile: (520) 232-2191

 

Notice shall be sent to the addresses set forth above or to such other address
as either Party may provide in writing delivered in accordance with this Section
9.2.

 



9.3Payment. All payments due CPP shall be paid in Dollars and shall be
transmitted to CPP by bank wire transfer of immediately available funds. The
remittance shall be made to the following bank account of CPP:

 

Wells Fargo Bank, N.A. 420 Montgomery St.

San Francisco, CA 94104

 

Account Name: Cancer Prevention Pharmaceuticals, Inc.

Routing No.: 121000248

Account No.: 9421629651

  

CPP may change the designated bank account by written notice to Sucampo signed
by a duly authorized representative of CPP.

 

All payments owed under this Agreement shall be paid in full when due, without
any deductions or offsets for withholding taxes, wire transfer fees, currency
exchange fees or otherwise, except only as is otherwise expressly authorized
elsewhere in this Agreement.

 

9.4Assignment. Except as provided in this Section 9.4, neither Party may assign
or otherwise transfer this Agreement or any right or obligation hereunder,
without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement or any of its rights or obligations hereunder in whole or in part to:
(a) an Affiliate of such Party; or (b) its successor in interest in connection
with a Strategic Transaction; provided, however, that in the case of assignment
to an Affiliate, the assigning Party shall, notwithstanding such assignment,
remain liable for the performance of such Affiliate under this Agreement. The
terms and conditions of this Agreement shall be binding upon, and shall inure to
the benefit of, the Parties and their respected successors and permitted
assigns. For purposes of this Section 9.4, “Strategic Transaction” means, with
respect to a Party, the occurrence of any of the following events: (x) the
direct or indirect acquisition by any Third Party of more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
such Party normally entitled to vote in elections of directors; (y) the sale,
transfer, conveyance or other disposition of all or substantially all of such
Party’s assets to which this Agreement relates to a Third Party, or (z) the
consummation of a merger, acquisition, consolidation or other similar
transaction between or involving a Third Party and such Party (or the ultimate
parent Entity which, immediately prior to the Strategic Transaction, directly or
indirectly controls such Party.)

 

17 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



9.5Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

 

9.6Choice of Law. This Agreement and any dispute arising in connection with it
will be governed by the laws of the State of New York, United States of America.

 

9.7Dispute Resolution. Each such dispute, controversy or claim shall be finally
resolved by binding arbitration (an “Arbitration”) administered by JAMS pursuant
to its Comprehensive Arbitration Rules and Procedures and in accordance with the
Expedited Procedures in those Rules then in effect (the “JAMS Rules”), and
judgment on the Arbitration award may be entered in any court having
jurisdiction thereof. The proceedings and decisions of the arbitrators in any
Arbitration under this Section 9.7 shall be confidential except as otherwise
expressly permitted in this Agreement, agreed upon by the Parties, or required
by applicable Law. Each Arbitration shall be conducted by a panel of three (3)
arbitrators, each with at least ten (10) years’ experience in the pharmaceutical
or biotechnology business selected pursuant to the JAMS Rules. Within thirty
(30) days after initiation of Arbitration, each Party shall select one person to
act as an arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by JAMS. The place of arbitration shall
be New York City, New York, and all proceedings and communications shall be in
English.

 

9.8Headings. The captions to the several Sections and subsections hereof are not
a part of this Agreement, but are merely for convenience to assist in locating
and reading the several Articles and Sections hereof.

 

9.9Independent Contractors. It is expressly agreed that Parties shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency. Neither Party shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior written consent of the other Party.

 

9.10Waiver. The waiver by either Party of any right hereunder, or of any failure
of the other Party to perform, or of any breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach by or
failure of such other Party whether of a similar nature or otherwise.

 

9.11Amendments. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representative(s) of both
Parties.

 

18 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



9.12Counterparts. This Agreement may be executed in counterparts by original
signature, facsimile or PDF files, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

 

[Signature page follows]

 

 

 

 

 

 



19 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Option
Agreement to be executed by their duly authorized representatives.

 

 

CPP:

 

Cancer Prevention Pharmaceuticals, Inc.

 

  Signature  /s/ Jeffrey Jacob             Name Jeffrey Jacob             Title
Chief Executive Officer             Date January 9, 2016  

 

SUCAMPO:

 

Sucampo AG

 

  Signature  /s/ Matthias Alder             Name Matthias Alder            
Title Executive Vice President, Business Development and Licensing, General
Counsel and Corporate Secretary             Date January 9, 2016  

 

 

 

 

  Signature  /s/ Andrew Smith             Name Andrew Smith             Title
Authorized Signatory                                                            
             

 

 

 

Signature Page to Option and Collaboration Agreement

20 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Exhibit A

License Agreement Terms

 

Product CPP-1X/sul, a product including both eflornithine and sulindac as active
ingredients (each, an "Active Ingredient"), together as the sole active
ingredients or both together in combination with additional active ingredients.
For clarity, “Product” includes any product configuration in which the Active
Ingredients are packaged for concurrent administration, whether as a single
capsule or multiple capsules. Field Treatment, prevention and diagnosis of human
diseases and conditions Territory North America Additional Definitions

The following definitions are intended for guidance in negotiations only and
will be further refined in the License Agreement.

 

“Commercialize” or “Commercialization” means any and all activities directed to
the commercialization of a Product, including pre-launch and post-launch
marketing, promoting, distribution, detailing or selling of a Product (as well
as importing and exporting activities in connection therewith). When used as a
verb, “Commercialize” means to engage in Commercialization.

 

“Control” or “Controlled” means, ,the legal authority or right (whether by
ownership, license or otherwise) to: (i) with respect to any molecule or
material, grant ownership of or a license or sublicense to use such molecule or
material; (ii) with respect to any know-how, patents, other intellectual
property, grant ownership of or a license or a sublicense under such know-how,
patents, or intellectual property; or (iii) with respect to any proprietary or
trade secret information, disclose such information; in each case without
breaching the terms of any agreement with, obligation to or other arrangement
with a Third Party, or misappropriating the proprietary or trade secret
information of a Third Party; in each case as provided in the License Agreement.

 

“Develop” means any and all research and development activities for any Product
conducted anywhere in the Territory on and after Effective Date relating to such
Product, including all non-clinical, preclinical and clinical activities,
testing and studies of any Product, manufacturing development, process
development, toxicology studies, distribution of Products for use in clinical
trials (including placebos and comparators), research and development of
companion diagnostics for use in connection with clinical trials of Products as
well as approved Products, statistical analyses, and the preparation, filing and
prosecution of any Marketing Approval Application and obtaining or maintaining
Regulatory Approvals for any Product, as well as all regulatory affairs related
to any of the foregoing. When used as a verb, “Develop” means to engage in
Development.

 

“Licensed IP” means the Licensed Patents and Licensed Know-How.

 

“Licensed Know-How” means any and all know-how Controlled by CPP or any of its
Affiliates as of the Effective Date or thereafter during the Term that relates
to, or is otherwise reasonably necessary or reasonably useful for, the use,
Development,

 

21 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



 

manufacture, or Commercialization of the Product.

 

“Licensed Patents” means any and all patents and patent applications that are
Controlled by CPP or any of its Affiliates as of the effective date or
thereafter during the Term that: (a) are set forth in Schedule 1; and/or (b)
claim the composition of matter of, or the method of manufacturing or using, any
Product; or (c) that otherwise relate to, or are reasonably necessary or
reasonably useful for, the use, Development, manufacture or Commercialization of
any Product.

 

“NDA” means a new drug application for Regulatory Approval of the Product that
is filed with the FDA.

 

“Option Agreement” means the Agreement to which this Exhibit A is attached.
“Sucampo-Approved Indications” is defined in the Option Agreement.

Collaboration Governance

Sucampo and CPP would establish a Joint Steering Committee (JSC) to provide
strategic leadership for the development of the Product and a Joint
Commercialization Committee (JCC) to establish and update annually a commercial
plan and budget for the Product in the Territory and to determine in good faith
potential co-promotion by CPP if in the best interests of maximizing sales. As
between the parties, Sucampo would have the final decision making vote on
matters decided by the JSC relating to the development of the Product in the
Field in the Territory and on matters decided by the JCC related to
Commercialization.

 

The Parties shall coordinate the activities overseen by the JSC under the
License Agreement with those overseen by the joint steering committee described
in the Tillotts Agreement in a manner that allows CPP to fulfill its contractual
obligations under the Tillotts Agreement.

License CPP would grant Sucampo an exclusive license, with the right to
sublicense, under the Licensed IP to develop, make, have made, use, import,
offer for sale and sell the Product in the Field and in the Territory
(“License”). Sucampo’s rights to manufacture the Product will be subject to the
existing exclusive supply arrangement with a third party described below to the
extent such arrangement exists at time of execution of the License Agreement.
Sublicense Rights Sucampo would have the right to grant sublicenses under the
License, through multiple tiers, to any Affiliate or Third Party. Each
sublicense of Sucampo’s rights shall be in writing, shall be consistent with the
terms and conditions of this Exhibit A, and shall require the sublicensee, in
granting any further sublicenses, to comply with Sucampo’s sublicensing
obligations hereunder as though  such  sublicensee were Sucampo. If Sucampo
grants a sublicense to any Third Party, then Sucampo shall: (i) include in each
such sublicense agreement terms that permit Sucampo to comply with its
obligations under this Agreement, including related to reporting sales of
Product to CPP; (ii) notify CPP of such sublicense or amendment thereto within
thirty (30) days  after it becomes  effective, including  the identity of the
sublicensee and the territory in which such rights have been sublicensed; (iii)
at

 

22 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



  CPP’s request, provide CPP a copy of such sublicense agreement and amendment
thereto (provided that Sucampo may redact those provisions of such agreement or
amendment that are unrelated to Sucampo’s obligations under the License
Agreement); and (iv) use commercially reasonable efforts to enforce the terms of
such sublicense agreement that relate to Sucampo’s obligations under the License
Agreement. Supply and Manufacturing The parties acknowledge and agree that, as
of the Effective Date of the Option Agreement, CPP is subject to legally binding
obligations with a third party regarding the exclusivity of its current source
of Product. Contemporaneously with execution of the License Agreement, the
parties shall enter into a supply agreement whereby CPP shall supply Product to
Sucampo on the same terms as CPP purchases Product from such third party until
such time as such exclusivity obligation has ceased. On the request of Sucampo,
the parties shall together negotiate in good faith with such third party to
secure supply of Product for Sucampo directly with such third party
manufacturer. Regulatory Matters; Right of Reference Sucampo shall control
regulatory interactions and decisions relating to the Product in the Territory
and shall hold the NDA and other Regulatory Approvals for the Product in the
Territory. Sucampo would have the exclusive right to reference and use all
information, know-how, and data generated in the FAP Pivotal Trial (as defined
in the Option Agreement) and other Product development activities conducted by
CPP in support of Regulatory Filings and Regulatory Approvals for the Product in
the Territory. Product Rights Subject to the Excepted Matters, Sucampo would be
responsible for and control the development, manufacture and commercialization
of the Product in the Field and Territory at its own expense. Diligence

Sucampo would use commercially reasonable efforts to develop, manufacture and
commercialize the Product in the Field in the Territory, including in FAP and in
indications in the Field other that FAP that are (i) Sucampo-Approved
Indications or

(ii) granted Regulatory Approval in the Territory.

Exclusivity Except for the Product, CPP would not develop or commercialize in
the Territory (i) any product with both of the Active Ingredients (or where both
Active Ingredients are co-packaged or co-marketed) for use in the Field, or (ii)
any product that uses any Active Ingredient (whether both or a single Active
Ingredient) for the treatment of FAP. Financial Terms   License Fee Payable upon
execution of the license agreement if the option was exercised prior to the
completion (i.e., database lock and completion of analyses) of the FAP trial

 

$5 million

Payable upon execution of the license agreement if the option was exercised
after the completion of the FAP trial $10 million Total License Fee $5-10
million Milestone Payments NDA approval for FAP [***] First dosing in pivotal
trial in each of up to three additional
indications (i.e., other than FAP) [***]
([***]) NDA approval for second indication [***] NDA approval for third
indication [***]

 

23 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



  NDA approval for fourth indication [***] Total Development Milestones [***]
First time annual net sales of the Product in the Territory > $100M [***] First
time annual net sales of the Product in the Territory > $250M [***] First time
annual net sales of the Product in the Territory > $500M [***] First time annual
net sales of the Product in the Territory > $750M [***] Total Sales Milestones
[***] Patent Prosecution and Enforcement

Prosecution: As between the Parties, CPP shall have the first right, but not the
obligation, to prosecute any Licensed Patent in the Territory. Sucampo shall
cooperate with CPP in the preparation, filing, prosecution and maintenance of
such Licensed Patents. CPP shall copy Sucampo on all correspondence from and to
any patent office relating to such Licensed Patents in a timely manner, and CPP
shall provide Sucampo with drafts of all proposed filings and material
correspondences to the patent authorities with respect to such Licensed Patents
in reasonably adequate time before filing or submission of such materials, for
Sucampo’s review and comment. CPP will reasonably consider in good faith
Sucampo’s comments prior to submitting such filings and correspondences to the
extent such comments are timely provided and it is reasonably practicable to do
so. CPP shall notify Sucampo of any decision not to file for, prosecute or
maintain, or not to continue to pay the expenses of prosecution or maintenance
of, any such Licensed Patents, including divisional and continuation patents.
CPP shall provide such notice at least thirty (30) days prior to any filing or
payment due date, or any other due date that requires action, in connection with
such Licensed Patent. In such event, Sucampo shall have the right, but not the
obligation, to file for, or continue prosecution or maintenance of, such
Licensed Patent. All costs incurred by a Party in prosecuting the Licensed
Patents in the Territory shall be shared by the Parties as a deduction from Net
Profit. Sucampo would have the right to direct the filing of an Orange Book
listing or application for regulatory exclusivity in the Territory.

 

Enforcement: Each Party shall give the other Party notice of any known or
suspected infringement by a Third Party of any Licensed Patent in the Territory
(“Patent Infringement”) within fifteen (15) Business Days after such Patent
Infringement comes to such Party’s attention. Sucampo shall have the first
right, but not the obligation, to bring and control any legal action, including
by declaratory judgment action, patent litigation or similar proceeding, in
connection with any Patent Infringement at its own expense and discretion as it
reasonably determines appropriate. Sucampo shall keep CPP informed and
reasonably consult with CPP in the course of such legal action. CPP shall have
the right to be represented in any such action by counsel of its choice at its
own expense. At the request of Sucampo, CPP shall reasonably cooperate and
provide any information or assistance in connection with any legal action with
respect to Patent Infringement, including executing reasonably appropriate
documents, cooperating in discovery and, if required by applicable law, joining
as a party to the action at Sucampo’s cost. If Sucampo does not commence an
action for Patent Infringement within one-hundred eighty (180) days after a
notice from either Party, then CPP shall have the right to commence such action
at its own cost. Any recoveries resulting from such any action relating to a
claim of Patent Infringement, including

 

24 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



  pursuant to a settlement, shall be applied as follows: (i) first to reimburse
each Party, on a pro rata basis, for such Party’s out-of-pocket costs and
expenses in connection with such Patent Infringement proceeding; (ii) any
damages, including exemplary damages for willful infringement, will be shared
equally by the Parties under the terms for the sharing of Net Profits.
Profit-Split

·    Sucampo would pay to CPP 50% of the Adjusted Net Profits generated by
Sucampo from the sale of the Product.

·    Net Profit would be defined as revenues received by Sucampo from the sale
of the Product, less costs incurred by Sucampo (excluding payments to CPP) in
the development, manufacture, marketing, sale and distribution of the Product.

·    Adjusted Net Profits would be defined as 90% of Net Profits.

·    10% of Net Profits would be distributed among CPP and Sucampo pro rata of
the total development costs borne by such party in the development of the
Product until such costs have been recuperated, as follows: (i) for FAP, all
development costs incurred by either party following the execution of the Option
Agreement; (ii) for Sucampo-Approved Indications, all development costs incurred
by either party following the date that CPP first provided Sucampo the
development plan for such indication (with CPP Additional Indication Expenses,
if any, multiplied by 150% for purposes of such distribution); and (iii) for all
other indications in the Field that receive Regulatory Approval in the
Territory, all development costs incurred at any time by either party, provided
that any costs incurred by CPP for developing such indications would be
multiplied by 150% for purposes of such distribution. The License Agreement will
provide for a Sucampo Additional Indication Right equivalent to that set forth
in Section 4.3 of the Option Agreement.

·    The profit-sharing terms would commence on a country-by-country basis
starting with first commercial sale of the Product in such country and expire on
the later of patent expiration in such country or 10 years from such first sale.

Term and Termination

Term: The License Agreement would begin on the effective date and expire on a
country-by-country basis on the date Sucampo no longer has an obligation to
share profits with CPP in such country. Following such expiration, the License
in such country will be fully paid up, irrevocable and perpetual.

 

Termination for Material Breach: Each Party would have the right to terminate
the License Agreement on thirty (30) days‘ written notice for uncured material
breaches relating to payment obligations. The License Agreement will set forth
termination provisions for other material breaches, and will provide for the
tolling of termination in connection with a bona fide dispute.

 

Sucampo Termination Right: Sucampo would have the right to terminate the License
Agreement for any reason or no reason upon 180 days prior written notice prior
to first commercial sale of the first Product in the Territory and 1 year
thereafter.

 

CPP Termination Right for Patent Challenge: The Agreement set forth reasonable
provisions for termination in the event of a challenge by Sucampo to the
validity or enforceability of a Licensed Patent, subject to the ability to cure
or to assert a legal

 

25 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



  defense. Effects of Termination

The following sets forth general principles that will apply in the event of
termination. The License Agreement will provide for a mechanism for a reasonable
remuneration to Sucampo in the event of a Product reversion reflecting Sucampo’s
payment, if any, of out-of-pocket costs for the development of the Products.

 

Termination by Sucampo for Convenience:

·    The license granted by CPP to Sucampo would terminate

·    All of Sucampo’s right, title and interest in, to and under any Regulatory
Filings and Regulatory Approvals for the Product would be assigned to CPP.

·    Sucampo would assign all manufacturing, distribution and supply agreements
that are assignable to CPP.

 

Termination by Sucampo for Material Breach:

·    Sucampo would have the right to keep the license granted by CPP in effect,
provided Sucampo continued to make the profit sharing payments to CPP.

·    The JSC would be terminated.

·    Sucampo would have the right to sue CPP for damages due to such material
breach.

 

Termination by CPP for Material Breach:

·      The license granted by CPP to Sucampo would terminate

·      All of Sucampo’s right, title and interest in, to and under any
Regulatory Filings and Regulatory Approvals for the Product would be assigned to
CPP.

·      Sucampo would assign all manufacturing, distribution and supply
agreements that are assignable to CPP

 

 

 

 

26 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 



Schedule 1 Licensed Patents

 

[exh102_01.jpg]

 

 

 



27 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

[exh102_02.jpg]

 

 

 

28



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 